Citation Nr: 1527296	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, and if so, whether service connection is warranted.

2.  Entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome (CTS), to include as due to herbicide exposure (Agent Orange).

3.  Entitlement to service connection for hypertensive heart disease (HHD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1976, to include service in the Republic of Vietnam. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned in a December 2014 video conference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in March 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a May 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed July 2008 rating decision denied service connection for hypertension.

2.  The evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The Veteran has currently diagnosed hypertension and HHD.

4.  Hypertension and HHD were not chronic in service and did not manifest to a compensable degree within one year of service separation.

5.  Symptoms of hypertension and HHD have not been continuous since service separation.

6.  The Veteran's hypertension and HHD are not etiologically related to service.

7.  The Veteran has currently diagnosed peripheral neuropathy and CTS.

8.  Peripheral neuropathy  was not chronic in service and did not manifest to a compensable degree within one year of service separation.

9.  Symptoms of peripheral neuropathy have not been continuous since service separation.

10.  The Veteran's peripheral neuropathy and CTS are not etiologically related to service.

11.  The weight of the evidence is against a finding that peripheral neuropathy or CTS manifested during service or are otherwise related to service. 

 
CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received subsequent to the July 2008 rating decision is new and material; the claim for service connection for hypertension is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for HHD have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for peripheral neuropathy and CTS have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Inasmuch as the determination below constitutes a grant (reopening) of the new and material evidence claim for service connection for hypertension, no further discussion regarding VCAA notice or assistance duties is required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a letter dated in October 2010 and January 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The October 2010 notice included provisions for disability ratings and for the effective date of the claim. 
The Veteran's service treatment records, VA and private treatment records, the December 2014 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for hypertension in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record, the Veteran's symptoms, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence Analysis

In a July 2008 rating decision, the RO denied service connection for hypertension because there was no evidence of a current hypertension diagnosis or that hypertension was related to service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the July 2008 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the July 2008 rating decision included service treatment records, VA treatment records from September 1998 to July 2008, and the Veteran's claim for VA compensation benefits.

In support of the current application to reopen service connection for hypertension, the new evidence associated with the record since the July 2008 rating decision includes, in pertinent part, an April 2015 VA examination and medical opinion.  Specifically, the examiner noted that the Veteran had hypertension since approximately 2006; however, the examiner opined that the Veteran's hypertension was not incurred in service and did not manifest within one year of service separation. 

After a review of all the evidence of record, the Board finds that the April 2015 VA medical examination report and medical opinion is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  In other words, it provides evidence of a current diagnosis of hypertension.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Further, the Board may proceed with adjudication on the merits of the Veteran's claim.  Although the RO did not reopen the Veteran's claim for service connection, finding that new and material evidence had not been presented, the fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal." Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board is required, however, to address whether the Veteran has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby.  Id. at 393. 

In the present case, the Board finds that the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and that he has been given an opportunity to submit such evidence and argument.  Accordingly, because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  See Bernard, at 393.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hypertension, HHD, peripheral neuropathy (i.e., cardiovascular diseases and organic diseases of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  CTS is not a chronic disease listed under 38 C.F.R. § 3.309(a) ; therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  See Walker.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension and HHD

The Veteran contends that he has a heart disorder, to include hypertension and HHD, that are related to service.  During the Board hearing, the Veteran testified that he had chest pains in service.  He also testified that he first received treatment for hypertension around 2005.  See December 2014 Board Hearing Transcript at pg. 5.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claims for service connection for hypertension and HHD.

Service treatment records contain no complaints, diagnoses, or treatment related to hypertension, HHD, or any other heart disorder in service.  A May 1976 service separation examination report reflects a blood pressure reading of 116/68; hypertension or HHD were not indicated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension and HHD were not chronic in service.

The Board further finds that hypertension and HHD did not manifest to a compensable degree within one year of service separation and symptoms of hypertension and HHD were not continuous since service separation.  VA treatment records and VA examination reports indicate that the Veteran's hypertension began between 2001 and 2006 when echocardiograms indicated mild LVH related to hypertension.  See April 2015 VA medical opinion; see also March 2011 VA examination report indicating history of hypertension since about 2006.  As explained by the April 2015 VA examiner, echocardiograms in October 2006 and July 2010 indicated mild concentric LVH with impaired dialositc relaxation, which was consisted with HHD.  As such, the Veteran's first indication of HHD was in 2006, many years after service separation.  These findings are consistent with the Veteran's history that the onset of his hypertension began in approximately 2001, and not during or within one year after service separation.  For these reasons, the Board finds that hypertension and HHD did not manifest to a compensable degree within one year of service separation and symptoms of hypertension and HHD were not continuous since service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention hypertension or HHD symptoms at any time prior to his November 2007 claim.  For example, in July 1976, approximately one month  following service separation, the Veteran filed other claims for service connection, but did not mention symptoms of high blood pressure, hypertension, or HHD at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension and HHD, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hypertension in service and a lack of hypertension or HHD symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of continuous hypertension or HHD symptoms since service separation.  

The Board next finds that the Veteran's hypertension and HHD are not etiologically related to service.  The evidence includes a March 2011 VA heart examination, which was conducted in connection with the Veteran's claim for service connection for ischemic heart disease.  The March 2011 VA examiner noted that the Veteran's  VA treatment records contained an October 2006 echocardiogram, which showed mild concentric left ventricular hypertrophy.  The Veteran was noted to have a history of treated hypertension since 2006 for which he was prescribed medication.  There was also a history of palpitations, but the Veteran denied atrial fibrillation or flutter.  The last stress echocardiography was in August 2006 and showed no ischemia.  The Veteran also denied myocardial infarction.  The examiner performed a physical examination and opined that, although the Veteran had currently diagnosed HHD, it was not ischemic in nature.

Pursuant to the Board's October 2013 remand, the Veteran was afforded a VA examination in April 2015.  The examiner reviewed the claims file and opined that it was less than likely than not that the Veteran's currently diagnosed hypertension was incurred in service, or was otherwise related to service, or was manifest to a compensable degree within in one year after separation from active service.  In support of these conclusions, the examiner noted that service treatment records, to include the May 1976 service separation exam, did not indicate a pre-existing blood pressure/hypertension or cardiac issue and there were no complaints or diagnosis during service for blood pressure or hypertension.  Further, the examiner noted that the Veteran reported being diagnosed with, and treated for, hypertension six to eight years ago.  In-service treatment records also attributed complaints of left, upper quadrant chest pain to non-cardiac etiologies (i.e., gastrointestinal and musculoskeletal).  The examiner also discussed the March 2011 VA examination report, where it was found that the Veteran had a history of hypertension since about 2006.  In sum, the April 2015 VA examiner stated that the majority of evidence did not indicate that hypertension began during active duty, did not manifest within a year of separation, and was not related to or caused by the Veteran's service.
Regarding the Veteran's HHD, the April 2015 VA examiner noted that the Veteran was found to have mild concentric LVH, which represented evidence of HHD, non-ischemic in nature.  See April 2015 VA examiner's reference to March 2011 VA examination report.  In-service ECGs and post-service VA ECGs from March1999 to June 2010 did not indicate LVH changes.  In-service chest x-rays and VA chest x-rays did not indicate cardiomegaly suggesting LVH.  The examiner then stated that, while cardiac LVH may occur after conditions such as myocardial infarction, pressure overload, idiopathic dilated cardiomyopathy or volume overload, the most common cause of concentric LVH was systemic hypertension.  The examiner stated that on examination the evidence did not indicate history of myocardial infarction, VA echocardiogram studies in 2006 and 2010 did not indicate dilated cardiomyopathy, or LVH dilation from volume overload or outflow obstruction from aortic valve or outflow tract diseases.  Therefore, the examiner opined that the most likely etiology of the LVH and HHD was the systemic hypertension as was indicated by the VA cardiologists on the 2006 and 2010 echocardiograms.  The examiner concluded that the LVH and HHD were etiologically related to the Veteran's hypertension.  However, since the LVH and hypertension did not manifest during active duty or within a year after separation, the LVH and HHD were also not related to or caused by or during the Veteran's military service.

The Board finds that the April 2015 opinion is probative in this case, and shows that hypertension and HHD are not etiologically related to service.  The April 2015 VA medical opinion was based on examination and interview of the Veteran, to include a review of the record.  The examiner included reasons and bases for the opinion rendered, and the opinion was based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the VA opinion was based on an accurate factual background, and therefore provides competent, credible, and probative evidence showing that hypertension and HHD are not related to service.

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and HHD and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension and related heart disorders, such as HHD, are complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension and HHD are medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension and HHD were not incurred in service, did not manifest to a compensable degree within one year of service separation, and are not etiologically related to service.  A preponderance of the evidence is against the claims for service connection for hypertension and service connection for HHD and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Peripheral Neuropathy and CTS

In addition to the principles of service connection noted above, if a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 
38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2014).  The enumerated diseases include early-onset peripheral neuropathy, but the regulation also states they must be manifested within a year of the last exposure to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

The Veteran contends that he has experienced a burning sensation in his feet since service.  See December 2014 Board hearing transcript at pg. 8.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of a neurologic injury or disease during service, chronic symptoms of peripheral neuropathy during service, or continuous symptoms of peripheral neuropathy since service, including to a compensable degree within one year of service separation.  

Service treatment records show no complaints of, finding of, or treatment for, any neurologic injury, disease, or symptoms involving the upper or lower extremities during service.  At the May 1976 service separation examination, the upper and lower extremities and neurologic system were clinically evaluated as normal.  Although the Veteran now contends, pursuant to his claim for VA compensation, that he experienced symptoms of neuropathy in his feet during service, a May 1975 report of medical history, completed by the Veteran at service separation, reveals that he specifically checked "no" as to having foot trouble or neuritis.  The Board finds that the more contemporaneous service records outweigh the Veteran's statements made pursuant to VA compensation benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (Board can consider appellant's own personal interest in the outcome of the case).  For these reasons, the Board finds that peripheral neuropathy and CTS were not chronic in service.

Moreover, the Board finds that symptoms of peripheral neuropathy did not manifest within one year of service separation and have not been continuous since service separation.  Post-service private treatment records reveal that the Veteran first sought treatment for difficulty with balance and vertigo in 2005.  See January 2005 treatment records from Dr. R.H.  In a January 4, 2005 treatment note, the Veteran underwent an EMG nerve condition study and was diagnosed with bilateral mild CTS and sensory neuropathy of the lower extremities.  In a January 24, 2005 treatment record, it was noted that the Veteran had undergone an extensive evaluation.  Specifically, the EMG showed evidence of neuropathy "most likely secondary to glucose intolerance."  The impression noted was that the Veteran's vertigo, dizziness, and ataxia were secondary to peripheral neuropathy and some chronic labyrinthitis (inflammation of the labyrinth or inner ear).  

As noted above, the Veteran was first diagnosed with peripheral neuropathy and CTS in 2005, more than 28 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Additionally, the Veteran did not report to Dr. R.H. that symptoms of peripheral neuropathy or CTS began in service or that they had continued since service separation.  For these reasons, the Board finds that symptoms of peripheral neuropathy and CTS did not manifest within one year of service separation and have not been continuous since service separation.  

As the Veteran's peripheral neuropathy has not been found to have manifested for many years after service separation, the Board further finds that the Veteran's peripheral neuropathy did not manifested within a year of the last exposure to an herbicide agent during service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Board next finds that the Veteran's peripheral neuropathy and CTS are not etiologically related to service.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2015.  The VA examiner noted that the Veteran had been diagnosed in 2005 with bilateral lower extremity idiopathic peripheral neuropathy and bilateral upper extremity CTS. After a review of the evidence of record, the VA examiner stated that the evidence did not indicate an early onset of peripheral neuropathy within the first year of service separation.  The examiner did note that the Veteran testified at the December 2014 hearing that he had experienced 30 years of neuropathy in his feet since service; however, the examiner noted that the Veteran could not make an etiological attribution or diagnosis of a peripheral neuropathy.  Therefore, the VA examiner opined that it was "unlikely" that the Veteran's diagnosed idiopathic peripheral neuropathy was related to herbicide exposure. 

In regard to CTS, the examiner stated that CTS was an entrapment neuropathy of the median nerve at the wrist resulting from mechanical compression of the nerve, usually under the transversecarpal ligament.  Since the condition was not diagnosed until 2005, and there was no in-service complaint, diagnosis, or treatment of nerve condition of the hands, the examiner opined that it was "unlikely" that this condition was related to or caused by military service.

The April 2015 VA examiner further noted that service treatment records indicated neither a pre-service peripheral neurological condition nor in-service issues, complaint, diagnosis or treatment of the same.  The majority of evidence did not support a peripheral neuropathy and CTS until about 2005 when the conditions were diagnosed.  This was not a manifestation of the condition within the first year after separation.  As such, the examiner reasoned that, since the conditions were not diagnosed until about 2005, the majority of evidence weighed against a link between CTS and idiopathic lower extremity peripheral neuropathy and service.

The Board has considered the Veteran's statements asserting a nexus between his peripheral neuropathy or CTS and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of peripheral neuropathy and CTS.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Peripheral neuropathy and CTS are complex disease processes because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's peripheral neuropathy and CTS are medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that peripheral neuropathy and CTS were not incurred in service, symptoms of peripheral neuropathy were not chronic in service and were not continuous since service, peripheral neuropathy did not manifest to a compensable degree within one year of service separation, and peripheral neuropathy and CTS are not due to herbicide exposure, and are not etiologically related to service.  A preponderance of the evidence is against the claims for service connection for peripheral neuropathy and CTS and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Service connection for hypertension is denied.

Service connection for hypertensive heart disease is denied.

Service connection for peripheral neuropathy and CTS, to include as due to herbicide exposure (Agent Orange) is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


